UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4308


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NELSON EDDY BARHAM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00309-CMC-2)


Submitted:   December 16, 2010            Decided:   January 21, 2011


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, James C. Leventis, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nelson Eddy Barham, Jr., was convicted, following his

guilty    plea,   of      conspiracy    to     launder    the       proceeds       of    an

unlawful    activity      (cocaine     distribution),     in        violation      of    18

U.S.C.     § 1956(h)      (2006)     (“Count     One”),       and     knowingly         and

intentionally permitting the storage, distribution, and use of

cocaine in his place of business, in violation of 21 U.S.C.

§ 856(a)(2) (2006) (“Count Eight”).               On appeal, Barham asserts

that there     was   an    insufficient      factual     basis       to    support      his

guilty plea to Count One and that the district court abused its

discretion in denying his motion to withdraw his guilty plea.

For the following reasons, we reject these arguments and affirm.

            Barham’s indictment stemmed from his involvement in a

money    laundering       transaction.         Acting    on    behalf        of    Robert

Garrick, Barham’s business partner and an admitted drug dealer,

Barham negotiated for Garrick to purchase a strip club.                           Garrick

used drug proceeds to pay one of the club owners $190,000.00 in

cash.    This aspect of the sale went unreported.                    Barham contends

there was an insufficient factual basis as to Count One because,

during the Federal Rule of Criminal Procedure 11 colloquy, he

denied     knowing     that   the    purchase     money       came        from    cocaine

distribution or that the intent of the transaction was to avoid

various reporting requirements.



                                         2
            Rule       11(b)(3)        provides           that     “[b]efore          entering

judgment on a guilty plea, the court must determine that there

is a factual basis for the plea.”                    As we have explained, “[t]he

rule is intended to ensure that the court make clear exactly

what a defendant admits to, and whether those admissions are

factually sufficient to constitute the alleged crime.”                                 United

States   v.      Mastrapa,       509    F.3d       652,    659-60       (4th    Cir.    2007)

(internal quotation marks omitted).                       In making a Rule 11(b)(3)

determination, the district court has broad discretion and need

not conduct a trial; moreover, the court is not constrained to

rely only on the plea colloquy, but may conclude that a factual

basis exists from anything that appears on the record.                                  United

States v. Ketchum, 550 F.3d 363, 366-67 (4th Cir. 2008); see

also United States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991)

(noting that Rule 11 does not require the district court to

establish through its colloquy that a factual basis exists for

the   plea).       The    district          court    “need       only    be    subjectively

satisfied      that    there     is     a    sufficient          factual      basis    for   a

conclusion that the defendant committed all of the elements of

the offense.”         United States v. Mitchell, 104 F.3d 649, 652 (4th

Cir. 1997).

            We    have    carefully         reviewed       the    record       and    conclude

there was ample support for the district court’s factual basis

determination.           First    and       foremost,      in     his    plea    agreement,

                                               3
Barham   stipulated    to    knowing    or    believing    that       the    purchase

money was “the proceeds of an offense involving the distribution

of a controlled substance.”           At no point in the proceedings did

Barham    challenge     this     stipulation.             Moreover,          Barham’s

presentence report (“PSR”) detailed his knowledge of the source

of the laundered funds, and Barham did not pursue his objection

to that portion of the PSR.            Further, Barham’s testimony at the

Rule 11 hearing squarely belies his contention that there was

insufficient support for the court’s finding that he knew the

purpose of the transaction was to conceal the funds and to avoid

reporting requirements.        Accordingly, we hold the district court

properly determined there was a factual basis for the guilty

plea as to Count One.        See DeFusco, 949 F.2d at 120.

           Barham     also   maintains       the    district    court       erred   by

denying his motion to withdraw his plea.                We review a denial of

a motion to withdraw a guilty plea for an abuse of discretion.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

In determining whether the trial court abused its discretion in

denying such   a    motion,    this     court      considers    the    six    factors

articulated in United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).    These factors include whether:                  (1) the defendant

has offered credible evidence that his plea was not knowing or

not voluntary; (2) the defendant has credibly asserted his legal

innocence; (3) there has been a delay between the entering of

                                        4
the plea and the filing of the motion; (4) the defendant has had

close assistance of competent counsel; (5) the withdrawal will

cause prejudice to the government; and (6) the withdrawal will

inconvenience the court and waste judicial resources.                 Id.

              We have reviewed the district court’s analysis of and

findings on this issue, and conclude the court did not abuse its

discretion      in    denying    Barham’s     motion.      Barham    offered     no

evidence that his plea was not knowing or voluntary, and he did

not credibly assert his legal innocence.                Accordingly, we reject

Barham’s challenge to the disposition of this motion.

              For    these   reasons,    we   affirm    the   district    court’s

denial of Barham’s motion to withdraw his guilty plea and the

criminal judgment.           We dispense with oral argument because the

facts   and    legal    contentions     are   adequately      presented     in   the

materials     before    the     court   and   argument    would     not   aid    the

decisional process.

                                                                          AFFIRMED




                                         5